CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We consent to the references to our firm in the Post-Effective Amendment to the Registration Statement on Form N-1A of Matrix Advisors Value Fund and to the use of our report dated August 23, 2007 on the financial statements and financial highlights of Matrix Advisors Value Fund, Inc.Such financial statements and financial highlights appear in the 2007 Annual Report to Shareholders which is incorporated by reference into the Statement of Additional Information. /s/ Tait, Weller & Baker LLP Tait, Weller & Baker LLP Philadelphia, Pennsylvania October 24, 2007
